DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 15, and 24 are objected to because of the following informalities: on line 2, please delete: “the” before “frequency”, and add -- a --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 17, 18, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghavan et al (US 9,872,296).

applying a first codebook from a plurality of preconfigured codebooks (1205 in Fig. 12; Col 24, L1-7; Col 14, L47-52, it is inherent that the first codebook is selected from a plurality of available codebooks for best link margins for establish communications); 
detecting a change of a cover state of the UE, wherein the change alters a transmission beam pattern at the UE (1210; Col 24,L8-14); and 
applying a second codebook from the plurality of preconfigured codebooks based on the change of the cover state (1215; Col 24, L15-21; Col 16, L50-67; the second codebook is selected from the plurality of available codebooks).
b)	Regarding claim 11, Raghavan et al disclose an apparatus for wireless communication, comprising: 
means for applying a first codebook from a plurality of preconfigured codebooks (605 in Fig. 6; 1205 in Fig. 12; Col 24, L1-7; Col 14, L47-52, it is inherent that the first codebook is selected from a plurality of available codebooks for best link margins for establish communications); 
means for detecting a change of a cover state of the UE, wherein the change alters a transmission beam pattern at the UE (705 in Fig. 7; 1210; Col 24,L8-14); and 
means for applying a second codebook from the plurality of preconfigured codebooks based on the change of the cover state (710 in Fig. 7; 1215; Col 24, L15-21; Col 16, L50-67; the second codebook is selected from the plurality of available codebooks).

a memory (1015 in Fig. 10); and 
at least one processor coupled to the memory and configured to (1005 in Fig. 10): 
apply a first codebook from a plurality of preconfigured codebooks (1205 in Fig. 12; Col 24, L1-7; Col 14, L47-52, it is inherent that the first codebook is selected from a plurality of available codebooks for best link margins for establish communications); 
detect a change of a cover state of the UE, wherein the change alters a transmission beam pattern at the UE (1210; Col 24,L8-14); and 
apply a second codebook from the plurality of preconfigured codebooks based on the change of the cover state (1215; Col 24, L15-21; Col 16, L50-67; the second codebook is selected from the plurality of available codebooks).
d)	Regarding claim 27, Raghavan et al disclose a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to (Col 3, L21-30): 
apply a first codebook from a plurality of preconfigured codebooks (1205 in Fig. 12; Col 24, L1-7; Col 14, L47-52, it is inherent that the first codebook is selected from a plurality of available codebooks for best link margins for establish communications);
detect a change of a cover state of the UE, wherein the change alters a transmission beam pattern at the UE (1210; Col 24,L8-14); and 

e)	Regarding claims 2, 12, 18 and 28, Raghavan et al disclose wherein detecting the change of the cover state further comprises: identifying a new cover of the UE, wherein the second codebook is further applied based on the new cover identified by the UE (Fig. 4A and 4B; Col 16, L26-67).

Allowable Subject Matter
Claims 3-10, 13-16, 19-26, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0242919 Park et al disclose general codebook based on controlled by DCI. US 2020/0358512 Zhan et al disclose beamforming codebook changes. US 20090298424 Liu et al disclose beamforming for time varying fading channel. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information 
/EVA Y PUENTE/                                                                                                                                            Primary Examiner, Art Unit 2632